Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 20, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156373(45)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  ATTORNEY GENERAL FOR THE STATE                                                                          Kurtis T. Wilder,
  OF MICHIGAN ex rel. DEPARTMENT                                                                                      Justices
  OF NATURAL RESOURCES, NATURAL
  RESOURCES COMMISSION, and WATER
  RESOURCES COMMISSION,
           Plaintiffs-Appellees,
  and
  CITY OF ANN ARBOR, WASHTENAW
  COUNTY, WASHTENAW COUNTY HEALTH
  DEPARTMENT, WASHTENAW COUNTY
  HEALTH OFFICER, HURON RIVER
  WATERSHED COUNCIL, and SCIO TOWNSHIP,
            Intervenor Plaintiffs-Appellees,
                                                                    SC: 156373
  v                                                                 COA: 337818
                                                                    Washtenaw CC: 88-034734-CE
  GELMAN SCIENCES, INC.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a combined
  reply in excess of the page limitation of MCR 7.305(E) is GRANTED. The reply
  submitted on October 12, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 20, 2017
                                                                               Clerk